Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on September 8, 2021.  

	Examiner’s statement of reasons for allowance for Claims 1, 3-12 and 14-20 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on September 8, 2021 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claims 1, 12 and 20; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “tracking the target hand in a video stream according to the target hand in the to-be-processed image, wherein images in the video stream and the to-be-processed image are obtained by capturing a same target area, the images in the video stream are captured after the to-be-processed image is captured, the target area comprises two sub-areas, the pre-defined area in the to-be-processed image comprises two set sub-areas corresponding to the two sub-areas of the target area respectively, the hand in the bounding box in the pre-defined area refers to that the hand in the bounding box is located in one of the two set sub-areas, and the pre-defined area in the to-be-processed image is determined based on the target area” in combination with the other limitations of the independent claims.
The dependent claims are allowable due to its dependence to the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666